UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7687


JOE LEE FULGHAM,

                Petitioner – Appellant,

          v.

JACK BARBER, M.D., Interim Commissioner of the Virginia
Department of Behavioral Health and Development Services,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:16-cv-00001-AWA-DEM)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,        DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se. Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joe Lee Fulgham seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                               The order is

not    appealable       unless      a   circuit     justice       or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability       will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,      a   prisoner    satisfies          this    standard    by

demonstrating         that     reasonable        jurists    would        find    that     the

district       court’s      assessment      of   the   constitutional           claims     is

debatable      or     wrong.        Slack   v.    McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Fulgham has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

deny Fulgham’s motions for release and for oral presentation.

We    dispense      with     oral   argument      because     the      facts    and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3